                                Case 2:19-cv-01729-MMB Document 1 Filed 04/22/19 Page 1 of 6

JS 44 (Rev 06117)                                                               CIVIL COVER SHEET
The JS 44 CIVIi cover sheet and the mfonnauon contatned heretn neither replace nor supplement the filtng and service of pleadtngs or other papers as reqwred by law, except as
provided by local rules ofcourt Tuts form, approved by the Judtcial Conference of the Umted States tn September I 974, 1s required for the use of the Clerk of Court for the
purpose of tmtta1lng the c1vtl docket sheet (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM J

I. (a) PLAINTIFFS                                                                                                      DEFENDA.."'l"TS
Catherine Martino and Ronald Martino. her husband                                                                    Jennifer Walsh
Fairless Hills, PA 19030                                                                                             Ewing, NJ 08638
  (b) County of Residence offrrst Listed Plamt1ff Bucks County                                                         County of Residence of Frrst Listed Defendant                Mercer County
                                    (EXCEPT IN US PLAINTIFF CASES)                                                                                     (IN US PLAINTIFF CASES ONLY)
                                                                                                                       NOTE      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                 THE TRACT OF LAND 11'1VOL VED

 (C) Attorneys (Firm Name. Address. and Telephone NumberJ                                                              Attorneys (If Known)
Weisbord & Weisbord. P.C. 128 Chestnut Street, Suite 201,
Philadelphia. PA 19106, 215-592-1111


II. BASIS OF Jl,WSDICTION fPtacean                              'X''mnneBoxOnlvJ                      III. CITIZENSHIP O~NCIPAL                                     PARTIESrPlacean x mOneBoxforPLamttff
                                                                                                                   (For Diversity Cases On ~                                   and One Box for Defendant)
11 I       U S Government                ::J 3 Federal Question                                                                                          DEF                                             PTF        DEF
             Plamttff                                   S Government Not a Party)                         C1ttzen of Tins State           ' ~ I          VeIncotporated or Pnnc1pal Place                 n    4    ::J 4




                                    a
                                                                                                                                                                    ofBusmess In Tins State

::J 2 L S, Government                                  rsity                                              Citizen of Another State                 2     ~ 2        corporated and Pnnc1pal Place         ::J 5     ::J 5
             Defendant                                  dtcate Ctttzenshtp of Parties in Item III)                                                                   of Business In Another State

                                                                                                          Ctttzen or Subject of a             ::J 3      ::J 3 Foreign Nation                             ::J 6     ::J 6
                                                                                                            Fore1e:n Countrv

                                                                                                                 FORFE
::J I I 0 Insurance                           PERSONAL INJl:RY                PERSONAL INJl:RY             '1 625 Drug Related Seizure             ::J 422 Appeal 28 use 158          11 375 False Clanns Act
11 120 Manne                            ::J   310 Airplane                ::J 365 Personal InJUry .              of Property 21USC881              ::J 423 Withdrawal                 n     376Qu1 Tam(31     use
rJ 130 Miller Act                       ::J   31 S Airplane Product               Product Ltabihty        Cl 690 Other                                     28   use 151                         3729(a))
rJ 140 Negotiable Instrument                                              11 36 7 Health Caret
::J 150 Recovery of Overpayment ::J
                                                   Liability
                                                                                                                                                  t:::Eweiill:~~illLU ::J                   400 State Reapporuonmenl
                                              320 Assault, Libel &                Pharmaceutical                                                  I-                                  ::J 410 Antitrust
         & Enforcement of Judgment                 Slander                        Personal lnj wy                                                   ::J 820 Copynghts                 ::J 4 30 Banks and Baukmg
::J I 51 Medicare Act              11         330 Federal Employers'              Product L1abihty                                                 n 830Patent                        11 450 Commerce
CJ I 52 Rewvery of Defaulted                       L1abihty               CJ 368 Asbestos Personal                                                 CJ 8 35 Patent · Abbre• tated      CJ 460 Deportation
         Student Loans                             Marine                          Injury Product                                                          New Drug Apphcatlon        11 4 70 Racketeer Influenced and
         (Exe lodes Veterans)                                                     Llab1bty                                                         ::J 840 Trademark                            Corrupt Orgamzatlons
                                                                                                                                          ,,
CJ IS 3 Recovery of Overpayment                                              PERSONAL PROPERTY            t:===uJEIB::===:t~~JAU~lwaiE::::::j::J                                            480 Consumer Credit
         ofVeterau ·s Benefits                                            11 370 Other Fraud              ::J 710 Farr Labor Standards             ::J 861 HIA (139Sft)               ::J   490 Cable/Sat TV
::J 160 Stockholders· Smts                                                11 371 Truth m Lendtng                      Act                          :'.1 862 Black Lung (923)          ::J   850 Secunties/Commochttes/
::J 190 Other Contract                                                    ::J 380 Other Personal           ::J   720 Labor/Management              0 863 DIWC/DJWW (405{g))                     Exchange
::J 195 Contract Product Ltabtlity                                                Property Damage                     Relations                    CJ 864 SSID Title XVI              ::J   890 Other Statutory Actions
::J 196 Franclnse                                                         ::J 385 Property Damage          ::J   740 Ratlway Labor Act             11 865 RSI (405(g))                ::J   891 Agncultural Acts
                                                                                  Product Liabihty         ::J   751 Family and Medical                                               ::J   893 Envuonmental Matters
                                                                                                                      Leave Act                                                       ::J   895 Freedom oflnfonnation
                                                                                                                                                  t--=~=-,...,,...,,,_,.,,,_,==---i             Act
       *   "READ PROPERTY                                                 PRISONER PETITIONS              ::J    790 Other Labor Litigation            FEDERAL TAX SUITS
11 210 Land Condemnation                ::J 440 Other Civtl Rights          Habeas Corp.. :               ::J    791 Employee Retirement           ::J 870 1 axes (t: S Plainttff     ::J 896 Arl>1trat10n
::J   220 Foreclosure                   ::J 441 Voting                  ::J 463 Allen Detamee                        Income Security Act                    or Defendant)             ::J 899 Adnnmstrative Procedure
::J   230 Rent Lease & EJectJnent       ::J 442 Employment              CJ 510 Motions to Vacate                                                   ::J 871 IRS Tlnrd Party                  Act/Review or Appeal of
::J   240 Torts to Land                 rJ    443 Housing/                      Sentence                                                                    26 USC 7609                     Agency Decision
::J   245 J ort Product Liability                 Accommodations        ::J 530 General                                                                                               0 950 Const1tut1onahty of
::J   290 All Other Real Property       ::J   445 Amer w/Disabilitles · CJ 535 Death Penalty                         IMMIGRATION                                                            State Statutes
                                                  Employment                Otlter:                        ::J 462 Naturahzatlon Apphcat10n
                                        ::J   446 Amer w/D1sabilmes . ::J 540 Mandamus & Other            0 465 Other Imnngrat10n
                                                  Other                 ::J 550 Civil Rights                    Actions
                                        ::J   448 Education             ::J 555 Pnson Condition
                                                                        11 560 Ctv11 Detamee .
                                                                                Cond1t10ns of
                                                                                Confinement
           RIGIN (Place an     'X" tn One Box Only)
            ngmal           0 2 Removed from                   lJ 3      Remanded from               :'.J 4 RetnStated or       '.1 5 Transferred from            ::J 6 Muludtstnct               r1 8 M ulttdtstnct
            roceedtng               State Court                          Appellate Court                   Reopened                   Another D1stnct                     L11lgat10n -                 l.1tJgatJon ·
                                                                                                                                      (specify)                           Transfer                     Drrect File
                                               C tte the U S Civil Statute under w htch you are filmg (Do not cite j11ristlictiona/ sllltlltes 11n/ess tliversity)
VI. CA{;SE OF ACTION i-:D=i-'-"'ve=rs=i=-=2=8-=U=S=C'-1=3=32=------------------------,--'------
                                               Bnef descnptJon of cause
                                                Motor Vehicle Rear End Accident
VII. REQUESTED IN     n CHECK IF TifIS IS A CLASS ACTION                                                         DEMANDS                                        CHECK YES only .
     COMPLAL"'l"T:       L'NDER RULE 23, FRCv P.                                                                   95.000 00                                    JL'RY DEMAND:
VIII. RELATED CASE(S)
                       (See tnstructtons)
      IF ANY                              JUDGE                                                                                                            CKETNUMBER
DATF                                                                          SIGNA Tl..'RE OF ATTORNEY OF RECO
04/22/2019                                                                   Richard A Weisbord, Es
FOR OFFICE CSE ONLY

      RECEIPT#                      AMOUNT                                        APPLYING IFP                                      Jl.'DGE                               MAG Jl.'DGE

                                                                                                          APR 21 2019
       ('(\

       \    \      )
                            Case 2:19-cv-01729-MMB Document 1 Filed 04/22/19 Page 2 of 6

                               .(\_
                               \\)
                                                             L'NITEDSTATESDISTRICTCOURT
                                                        FORTHEEASTER""'IDISTRICTOFPENNSYLVAi""'llA

                                                                            DESIGNATION FORM
                                                                                                                                             1   \9     _;,.
                                                                                                                                                               111-~
                                                                                                                                                                 Cf1
                       (to be used by counsel or prose plamttff to md1cate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff:                                                                     Fairless Hills, PA
                                                                                            ---           ---
Address of Defendant:                                                                              Ewing, NJ

Place of Accident, Incident or Transaction: _                                                         Falls Township, PA


RELATED CASE, IF ANY:

Case Number;                                                       Judge; _                                                    Date Ternunated:

Civil cases are deemed related when Yes 1s answered to any of the foJlowmg questions:

I.    ls this case related to property mcluded m an earher numbered smt pendmg or w1thm one year                                  YesD
      previously termmated action m this court?

2.    Does this case mvolve the same issue of fact or grow out of the same transaction as a pnor suit                             YesD
      pendmg or w1thm one year preVIously termmated action m this court?

3.    Does this case mvolve the vahd1ty or mfrmgement of a patent already m smt or any earlier                                    YesO
      numbered case pendmg or w1thm one year previously termmated action of this court?

4     ls this case a second or successive habeas corpus, social secunty appeal, or pro se civil nghts                             YesD
      case filed by the same md1v1dual?

I certify that, to my knowledge, the w1thm case
this court except as noted above.
DA TE      04/22/2019__
                                                                                                                                             Attorney ID # (if applicable)


CIVIL: (Plact a 'I/ in ont category only)

A.              Federal Question Cases:                                                       B.    Diversity Jurisdiction Cases:

01        lndernmty Contract, Marine Contract, and All Other Contracts                                    Insurance Contract and Other Contracts
0 2       FELA                                                                                            Airplane Personal Injury
03        Jones Act-Personal Injury                                                                       Assault, Defamation
0     4. Antitrust                                                                                        Manne Personal Injury

B
0
  ~
          Patent
          Labor-Management Relations
      1. CJVIl Rights
                                                                                                          Motor Vehicle Personal Injury
                                                                                                          Other Personal Injury (Please specify)
                                                                                                          Products L1ab1hty
O     s. Habeas Corpus                                                                                    Products Liab1hty - Asbestos

B
0
  io.     Secunties Act(s) Cases
          Social Secunty Review Cases
      II. AJI other Federal Quest10n Cases
                                                                                                          All other Diversity Cases
                                                                                                          (Please specify) _

                (Please specify) _



                                                                              ARBITRATION CERTIFICATION
                                                     (The effect of this certzjicatzon 1s to remove the case from elzgzbtllty for arbitration)

I,                                                 __        _, counsel of record or pro se plamuff, do hereby cerhfy



     D          Pursuant to Local CIVIi Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable m this ClVll action case
                exceed the sum of $150,000.00 exclusive of mterest and costs:


     D          Rehef other than monetary damages 1s sought


DATE
                                                                            Attorney-at· Law I Pro Se Plaintiff                              Attorney ID # (if applicable)

NOTE A tnal de novo wtll be a tnal by Jlll)' only 1f there has been comphance with F R C P 38

Civ 609 (;/2018)

                                                  APR ll 2019
             Case 2:19-cv-01729-MMB Document 1 Filed 04/22/19 Page 3 of 6

                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                    CASE MANAGEMENT TRACK DESIGNATION FORM

Catherine Martino and Ronald Martino,
her husband                                                    CNILACTION
Fairless Hills, PA 19030

                       V.
Jennifer Walsh
Ewing, NJ 08038                                                NO.


In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See§ 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on the
plaintiff and all other parties, a Case Management Track Designation Form specifying the track to which
that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.                                ( )

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                     ( )

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2.         ( )

(d) Asbestos - Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                              ( )

(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)

( f) Standard Management - Cases that do not fall into any one of the other tracks.                  (X)



  04/22/2019                             Richard A. Weisbord. Esq         Catherine Martino and Ronald
Date                                    Attorney-at-law                   Martino. her husband
                                                                          Attorney for Plaintiff

215-592-1111                     215-592-0160                          rw@weisbordlaw.com
Telephone                         FAX Number                           E-Mail Address


(Civ. 660) 10/02
Case 2:19-cv-01729-MMB Document 1 Filed 04/22/19 Page 4 of 6
Case 2:19-cv-01729-MMB Document 1 Filed 04/22/19 Page 5 of 6
Case 2:19-cv-01729-MMB Document 1 Filed 04/22/19 Page 6 of 6
